Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 1 of 18 PageID 502




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

    LEONOR LARA BORROTO,

              Plaintiff,

    v.                                            CASE NO.: 2:19-cv-356-38NPM

    WAL-MART STORES EAST, LP,

              Defendant.
                                             /

              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
                           MEMORANDUM OF LAW1

         Defendant, WAL-MART STORES EAST, LP (“Walmart”), by and through its

undersigned counsel and pursuant to Federal Rule of Civil Procedure 56, hereby files

its Motion for Summary Judgment and Memorandum of Law, and states:

         1.        Plaintiff’s Amended Complaint alleges a single count of negligence

against Walmart based on an incident that occurred on October 25, 2016 wherein

Plaintiff alleges she slipped and fell at a Walmart store located at 505 S.W. Pine

Island Road in Cape Coral, Florida.




1 On August 4, 2020, Defendant filed an unopposed Motion to Extend the Deadline
for Dispositive Motions and Daubert Motions [DE 47] seeking an extension of time
to file dispositive motions until after the completion of specific discovery: the
deposition of Walmart’s former associates, Defendant’s expert witness, and
Plaintiff’s non-retained expert, Dr. Roush. To the extent the Court grants
Defendant’s Motion nunc pro tunc Defendant herein requests leave to amend this
Motion for Summary Judgment to the extent the additional discovery bears on the
dispositive issues raised in this motion.
                                        Page 1 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 2 of 18 PageID 503




       2.      Plaintiff claims she slipped in a puddle of water or liquid located on the

floor of the store and fell.

       3.      Plaintiff alleges the Defendant was negligent in:

            a. Failing to use reasonable care to maintain the store premises in a
               reasonably safe condition;

            b. Failing to warn the Plaintiff of an inherently dangerous condition and/or
               concealed peril of which the Defendant either knew or should have
               known, and which was unknown to the Plaintiff and could not be
               discovered or anticipated by her through the exercise of reasonable care;

            c. Failed to take proper and timely action to reduce, minimize or eliminate
               foreseeable risks before they manifested themselves as particularly
               dangerous conditions on the premises, and thus, selected, employed and
               utilized a negligent mode of operation for the inspection and
               maintenance of the floors of the Store in the aisle that resulted in the
               creation of a dangerous or unsafe condition;

            d. Failed to make timely and periodic inspections of the floor of the store
               and failed to have reasonable policies and procedures in effect for
               conducting such inspections; and

            e. Created or allowed a dangerous condition to exist in its store, to wit, a
               puddle of water or liquid on the floor of the store where customers were
               allowed to walk in and through while shopping, which liquid was on the
               floor due. [sic]

[DE 34].

       4.      Walmart is entitled to Summary Judgment because there is no evidence

that the water constituted a dangerous condition. Furthermore, there is no evidence

that Walmart had notice of the alleged dangerous condition, a requisite element in

order to establish negligence on the part of the Defendant. F.S. 768.0755.




                                       Page 2 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 3 of 18 PageID 504




          5.     Based on the pleadings, exhibits, and depositions of record in this

lawsuit, there is no genuine issue of material fact and Walmart is entitled to

summary judgment as to all claims against it.

          WHEREFORE, Defendant, WAL-MART STORES EAST, LP, respectfully

requests that this Court enter an order granting Summary Judgment and such

additional relief as is deemed appropriate.

                                    MEMORANDUM OF LAW

     I.        UNDISPUTED FACTS

   1. On October 25, 2016, Plaintiff visited the Walmart store located at 505 S.W.

          Pine Island Road in Cape Coral, Florida. [DE 34]. Plaintiff’s husband drove

          them to Walmart. (Depo Jorge Borroto p. 24:13-24:18, Ex. 1); (Depo Leonor

          Borroto p. 46:13-46:17, Ex. 2). On the date of the alleged incident, Plaintiff

          went to Walmart at approximately ten o’clock in the morning. (Ex. 2: 46:9-

          46:12).

   2. Plaintiff had shopped at this particular Walmart at least once before the date

          of the alleged incident. (Ex. 2: 49:14-50:10).

   3. Upon arrival to the store, Plaintiff entered the main entrance that leads into

          the bakery and deli. (Ex. 2: 47:4-47:9).

   4. Plaintiff entered the store quickly, went to the bakery, asked an Associate

          where the Cuban bread was located, and then picked up a loaf of Cuban bread.

          (Ex. 2: 47:12-47:13).




                                         Page 3 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 4 of 18 PageID 505




               5.     After getting the bread, Plaintiff began to walk towards the front

      of the store to make her purchase. (Ex. 2: 52:23-53:2).

               6.     As Plaintiff was looking up, she fell forward onto the floor. (Ex. 2:

      53:8-53:9; 54:11-54:12).

               7.     Plaintiff did not see anything on the floor and does not know what

      caused her to fall.

          Q:        Did you see anything on the ground before you fell?

          A:        No.

          Q:        Were you looking at the ground?

          A:        I was looking forward going to pay the bread.

                                            ***

          Q:        After the fall when you were on the floor, did you
                    look around to see why you fell?

          A:        No, I didn’t look. I just went to take the bread and
                    go to pay.

          Q:        After the fall?

          A:        No.

          Q:        So after the fall you didn’t see anything on the
                    ground?

          A:        I didn’t have a chance to see anything. Tell her that
                    the manager came right away, did not allow me to
                    pay, and did not allow me to move. He call the
                    rescue and he said no, no, no. And the rescue came.

                                            ***
          Q:        Why did you fall?

          A:        I don’t know. I don’t know.


                                        Page 4 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 5 of 18 PageID 506




(Ex. 2: 53:5-53:9; 56:9-56:20; 56:24-56:25).

               8.     Plaintiff never saw water on the floor and relies solely on

      photographs purportedly taken by her husband after the incident to establish

      the condition which she speculates caused her fall.

          Q:        Earlier you told me that you didn’t know why you
                    fell. You told me that – wait, one at a time. You told
                    me that you didn’t look around, you didn’t see
                    anything on the floor. Wait, wait, wait. So why
                    would you tell the doctor that you fell on water, if
                    you didn’t see anything on the floor?

          A:        At that moment is when I reacted, and I explained
                    to the doctor because he wanted to know how the
                    fall happened, and I had to tell him how it
                    happened.

          Q:        So were you just assuming that there was water on
                    the floor?

          A:        There was water on the floor when I slide and fall –
                    or slipped and fall. But at that moment I was not
                    myself, so I just fell and that was it.

                                          ***

          Q:        Again I’ll ask because you have to talk one at a time.
                    Did you see water on the floor after you fell?

          A:        After I fell I didn’t see the water because they did
                    not allow me to stand up. The manager did not
                    allow me to stand up. They called the rescue. The
                    rescue came and they took me right away with the
                    rescue.

          Q:        So you did not see water on the floor; correct?

          A:        Because at that moment I fell. But the water is in
                    the picture. Tell her to see the picture because you
                    can see the water there.


                                      Page 5 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 6 of 18 PageID 507




           Q:    I am not concerned about the picture. I am asking
                 what you saw and what you remember.

           A:    No, I didn’t see it. But you’re not supposed to have
                 water on the floor or things like that on the floor,
                 because the same way this happened to me it can
                 happen to another customer who goes there, so you
                 are not supposed to have it.

           Q:    But you didn’t see it on the floor?

           A:    But I walk in the area where it was and I fell.

           Q:    Who took these pictures?

           A:    Well, whoever – the person who took the picture
                 was my husband, because when they call him, the
                 manager would not allow him to get close to me, so
                 he says well, then let me take pictures for any
                 reason since I can’t go.

                                          ***

           Q:    Tell me if I’m understanding this correctly. And let
                 me say the whole thing before you start answering.
                 You didn’t see water on the floor either before or
                 after the accident. You saw water from a picture;
                 yes or no?

           A:    Yes.

(Ex. 2: 65:2-65:16; 65:23-66:22; 67:14-67:19).

   9. Plaintiff’s photographs taken by her husband are attached as Exhibit 5, 6, 7,

      8.

   10. After her fall, Plaintiff did not feel any water nor were her clothes wet.

      Plaintiff merely assumes that she fell due to a puddle of water on the floor.

           Q:    You mentioned that whenever you were on the
                 floor it was cold; correct?


                                      Page 6 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 7 of 18 PageID 508




          A:      Yes.

          Q:      But were any of your clothes wet?

          A:      No. I felt the coolness, the cold from the floor,
                  because I stayed there for a long time.

                                       ***
          Q:      When is the first time that you heard there was
                  water on the floor? Was it after you left the store?

          A:      I left the store and I saw the sandals, the pictures.

          Q:      So you didn’t feel water on your feet, you just saw
                  pictures of your sandals with some kind of liquid
                  on it; correct?

          A:      I didn’t feel it, but it’s probably like a little puddle
                  of water that was there coming from the produce. I
                  mean, I am not paying attention to that. I am going
                  there to buy the bread.

(Ex. 2: 87:6-87:11; 88:17-89:3).

   11. Plaintiff’s husband was not in the store when the alleged incident occurred.

      (Ex. 1: 25:17-25:19).

   12. After arriving to the scene, Plaintiff’s husband was unable to determine the

      source of the liquid or length of time that the alleged water was present on the

      floor prior to Plaintiff’s fall.

          Q:      Do you have any idea how long that water had been
                  on the floor prior to your wife’s incident?

          A:      No, because I went in when I was notified to look
                  for her. I cannot give you false testimony because I
                  don’t know if that had been there for days or –

          Q:      Or minutes; correct?



                                         Page 7 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 8 of 18 PageID 509




              A:     Yeah.

              Q:     Or seconds?

              A:     It is unknown. Tell her I don’t know. That’s what I
                     could notice, what my eyes saw.

(Ex. 1: 35:14-35:23).

   13. Bakery Associate Mary Proffer was working on the date of the

          incident, and testified during the course of her shift she would have

          had occasion to come out “in front of the bakery or deli displays for

          purposes of checking, or stocking.” See Deposition of Mary Proffer,

          Ex. 3: 39:13-20.

   14. Ms. Proffer had been trained that while on the floor, if she saw any

          debris or liquid to clean it up, or call for assistance to clean it up. Ex.

          3: 39:21-25.

   15. Walmart’s store manager testified that all Walmart associates are

          trained to pick up any debris or clean up any spills they observe

          while walking through the store. See deposition of Adrianne Pope,

          Ex. 4: 23:18-24:6; 24:13-25:1. And that the associates are required to

          keep a look out for any potentially unsafe conditions that might be

          on the floor while they are working. Id.: 25:5-10

    II.      ARGUMENT

             A. Standard of Review

          In diversity actions, federal courts must apply state substantive rules of law

and federal procedural law. Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S. Ct. 817


                                           Page 8 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 9 of 18 PageID 510




(1938). A motion for summary judgment is a procedural matter and is governed by

Federal Rule of Civil Procedure 56; see Hammer v. Slater, 20 F. 3d 1137, 1140 (11th

Cir. 1994). Plaintiff’s negligence claim against Walmart is a substantive issue, and

thus governed by Florida law. Cover v. Wal-Mart Stores, Inc., 812 F. Supp. 1215 (M.D.

Fla. 1993).

      Summary judgment is appropriate where “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Imaging Bus. Mach., LLC. V. BancTec, Inc.,

459 F.3d 1186, 1189 (11th Cir. 2006) (citing Fed. R. Civ. P. 56(c)). In ruling on a

Motion for Summary Judgment, the court must view all of the evidence and make all

reasonable inferences in the light most favorable to the nonmoving party. Id. (citing

Cruz v. Publix Super Mkts., Inc., 428 F.3d 1379, 1382 (11th Cir. 2005)). Where the

non-moving party fails to prove an essential element of its case for which it has the

burden of proof at trial, Rule 56(c) mandates the entry of summary judgment. See

Celotex Corp v. Catrett, 477 U.S. 317, 323 (1986); Hilburn v. Murata Elecs. North

Am., Inc., 181 F.3d 1220, 1225 (11th Cir. 1999). While courts must view evidence in

the light most favorable to the non-movant, they need not allow a case to proceed to

a jury based upon implausible inferences. Cuesta v. School Board of Miami Dade

County, 285 F.3d 962, 970 (11th Cir. 2002). “The failure of proof concerning an

essential element of the non-moving party’s case necessarily renders all other facts

immaterial and requires the court to grant the motion for summary judgment.”



                                     Page 9 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 10 of 18 PageID 511




 Rectory Park, L.C. v. City of Delray Beach, 208 F. Supp. 2d 1320, 1325 (S.D. Fla.

 2002) aff’d sub nom. Rectory Park v. City of Delray Beach, FL., 82 F. App’x 221 (11th

 Cir. 2003).

           B. Plaintiff’s Claim for Negligent Mode of Operation Fails as a
              Matter of Law

       Plaintiff’s Amended Complaint contains a single count of negligence, which

 incorporates reference to Defendant’s alleged negligent mode of operation. [DE 34

 ¶4(c)]. To the extent Plaintiff is proceeding on such a claim, it must fail as a matter

 of law. The plain language of Florida Statute 768.0755 eliminates the negligent mode

 of operation theory in a slip and fall type premises liability action. LaPosa v. Wal-

 Mart Stores E., L.P., 2019 WL 2537790 (M.D. Fla. June 20, 2019). The current version

 of the statute requires proof of actual or constructive knowledge of the transitory

 foreign substance. In enacting Fla. Stat. § 768.0755, the Florida legislature

 specifically repealed the language of Fla. Stat. § 768.0710, which had allowed a

 plaintiff to establish a claim for relief by showing a negligent mode of operation

 without the showing of actual or constructive knowledge. In interpreting § 768.0755,

 this Court must “strive to effectuate the legislature’s intent” beginning with the plain

 language of the statute. Id.

           C. There is No Evidence that Walmart Had Actual or Constructive
              Knowledge of the Alleged Dangerous Condition

       Plaintiff alleges Defendant was negligent in in maintain the premises. To be

 successful on a single claim of negligence Plaintiff must prove all four elements of

 negligence: (1) a duty to the Plaintiff; (2) the Defendant's breach of that duty; (3)



                                      Page 10 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 11 of 18 PageID 512




 injury to the Plaintiff arising from the Defendant's breach; and (4) damage caused by

 the injury to the Plaintiff as a result of the Defendant's breach of duty.” Delgado v.

 Landromax, Inc., 65 So. 3d 1087, 1089 (Fla. 3rd DCA 2011).

       With regard to the duty element, a business owner owes only two duties to an

 invitee such as the Plaintiff under Florida law:

               (1)   to take ordinary and reasonable care to keep its premises
                     reasonably safe for invitees and

               (2)   to warn of perils that were known or should have been known to
                     the owner and of which the invitee could not discover.

 Delgado at 1087-90, (citing Westchester Exxon v. Valdes, 524 So. 2d 452, 454 (Fla. 3d

 DCA 1988)).

       Section 768.0755, Florida Statutes, governs premises liability for transitory

 foreign substances in a business establishment and provides in pertinent part as

 follows:

       (1) If a person slips and falls on a transitory foreign substance in a business
       establishment, the injured person must prove that the business establishment
       had actual or constructive knowledge of the dangerous condition and should
       have taken action to remedy it. Constructive knowledge may be proven by
       circumstantial evidence showing that:
               (a) The dangerous condition existed for such a length of time that, in
               the exercise of ordinary care, the business establishment should have
               known of the condition; or
               (b) The condition occurred with regularity and was therefore
               foreseeable.

 Section 768.0755 places the burden of proof on the Plaintiff to establish the Defendant

 business owner had actual or constructive notice of the foreign substance. See Walker

 v. Winn–Dixie Stores, Inc., 160 So.3d 909, 911 (Fla. 1st DCA 2014) (“In 2010 the

 Florida legislature enacted Section 768.0755, Florida Statutes, the clear intent of

                                      Page 11 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 12 of 18 PageID 513




 which is to re-position the burden of proof in constructive knowledge negligence

 actions fully onto a plaintiff.”); Encarnacion v. Lifemark Hosp. of Fla., 211 So. 3d 275,

 278 (Fla. 3d DCA 2017) (“[W]here a business invitee slips and falls on a ‘transitory

 substance’ in a business establishment ... proof of the breach element of the claim

 against an owner of the establishment is statutorily constrained ....”). Thus, in moving

 for summary judgment, Walmart has to show there is no genuine dispute about its

 actual or constructive knowledge of the liquid substance on the floor.

       Here, there is a complete absence of any evidence that Walmart had actual or

 constructive knowledge of the existence of a liquid on the floor. With respect to actual

 notice, there is no question that Walmart did not have actual notice of the alleged

 hazard. There has been no testimony or evidence that any Walmart employee was

 aware that water or liquid was present on the floor prior to Plaintiff’s alleged fall.

       The question then becomes whether Walmart was constructively on notice of

 the alleged liquid. Constructive notice may be inferred from either:

              (1) the amount of time a substance has been on the floor; or

              (2) the fact that the condition occurred with such frequency that the
              owner should have known of its existence.

 Delgado, 65 So. 3d at 1087-90 (citing Schaap v. Publix Supermarkets, Inc., 579 So. 2d

 831, 834 (Fla. 1st DCA 1991)). Stated differently, the question is whether there is

 any proof, circumstantial or otherwise, sufficient to create a material issue of fact to

 show that the substance had been overlooked and left on the floor for such a time that

 the store should be charged with negligence because it did not discover and clean it

 up earlier. See Hussain v. Winn Dixie Stores, Inc., 765 So. 2d 141 (Fla. 5th DCA 2000).


                                      Page 12 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 13 of 18 PageID 514




 Here, the answer is a resounding no. Under similar facts as the instant case, Florida

 appellate courts have affirmed summary judgments in favor of business owners in

 slip-and-fall cases. Summary Judgment should be entered when Plaintiff cannot

 satisfy their statutory burden of establishing notice of the transitory foreign

 substance by the defendant in a slip and fall case. See Walker v. Winn-Dixie Stores,

 Inc., 160 So. 3d 909, 912 (1st DCA 2014) (affirming summary judgment where four

 minutes was not sufficient to establish constructive knowledge).

       Here, Plaintiff’s assumption that there was water or liquid on the floor is

 nothing more than mere speculation and conjecture.             She does not have any

 independent knowledge of what caused her to fall. Her assumption that her fall was

 caused by liquid on the floor is based solely on photographs taken by her husband

 after he was notified of the Plaintiff’s fall, entered the store and then took

 photographs. Plaintiff did not see the photographs until sometime after she left the

 store. More importantly, the photographs Plaintiff relies on do not depict any water

 or liquid on the floor. Plaintiff herself did not observe any liquid on the floor before

 or after her fall, and did not observe any moisture on her clothes. Moreover, assuming

 arguendo there was a liquid on the floor, there is not a scintilla of evidence to

 establish the length of time the water was on the floor. The Plaintiff simply does not

 know if there was liquid on the floor, and if so, how long it had been there.

 Additionally, there is no evidence from which a jury could adduce that the liquid had

 been present for a sufficient time to invite corrective measures (since Plaintiff did not

 see the liquid she could not testify as to the condition of the alleged liquid at the time



                                       Page 13 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 14 of 18 PageID 515




 of her incident) There is simply insufficient evidence for a jury to determine how long

 the liquid had been present on the floor, thus there is no evidence to suggest the

 allegedly dangerous condition was (constructively) known to Walmart. What the

 evidence does establish is that Walmart had in place policies and procedures for all

 of its associates to continuously keep a look out for any potentially unsafe conditions

 that might be on the floor, such as liquid or debris, and if encountered to ensure the

 condition is cleaned up.

       Courts routinely grant summary judgment in a Defendant’s favor when a

 Plaintiff fails to adduce evidence on the issue of notice. See Encarnacion v. Lifemark

 Hospitals of Florida, 211 So. 3d 275 (Fla. 3d DCA 2017)(affirming summary judgment

 in defendant’s favor where plaintiff slipped and fell but failed to present any evidence

 establishing how long the substance was on the floor.); Wilson-Greene v. City of

 Miami, 208 So. 3d 1271 (Fla. 3d DCA 2017) (same). See also Berbridge v. Sam's East,

 Inc., No. 17-14234, 2018 WL 1357372, at *2 (11th Cir. Mar. 16, 2018) (affirming

 summary judgment in defendant's favor where plaintiff slipped and fell on “dark” and

 “dirty” liquid substance because there was no triable issue as to whether substance

 was on the floor a sufficient amount of time to create constructive notice, relying on

 Encarnacion and Wilson-Greene). “The mere presence of water on the floor is not

 enough to establish constructive notice.” Delgado, 65 So. 3d at 1090.      Rather, the

 record must contain additional facts in support of liability, to create a permissible

 inference upon which plaintiff could rely in defense against a defendant’s motion for

 summary judgment. Id.



                                      Page 14 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 15 of 18 PageID 516




       The case of Encarnacion v. Lifemark Hospitals of Florida, is on point. 11 So.

 3d 211 So. 3d 275, 278 (Fla. 3d DCA 2017). In Encarnacion, a woman slipped on a

 liquid in a hospital which she described as “oily,” “dirty” and “dark.” Id. The appellate

 court upheld summary judgment in favor of the business owner, stating that such

 testimony was insufficient to establish the notice requirements of Section 768.0755.

 The court explained,

       For such testimony to create a jury issue, the testimony must be
       accompanied by a “plus,” namely some additional fact or facts from
       which a jury can reasonably conclude that the substance was on the floor
       long enough to have become discolored without assuming other facts,
       such as the substance, in its original condition, was not “oily,” “dirty”
       and “dark.”

 Id. (citing Wilson-Greene, 208 So. 3d at 1275).

       In Delgado v. Landromax, Inc., the appellate court upheld final summary

 judgment in favor of a laundromat where there was insufficient evidence to establish

 notice of the liquid on the floor. In Delgado, the Plaintiff slipped and fell on a puddle

 of water just inside of the Defendant Laundromat’s entryway. The trial court entered

 final summary judgment in favor of the Defendant Laundromat. The Third District

 Court of Appeal affirmed, finding that the Plaintiff failed to produce any evidence the

 Defendant had actual or constructive notice of the water on the floor. The Plaintiff

 in Delgado testified that

          she did not know where the water came from;
          she did not see water anywhere else other than where she slipped;
          she did not know how long the water was on the floor before she slipped;
           and
          she did not know of anyone at the laundromat who knew the water was on
           the floor before she walked in.

                                      Page 15 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 16 of 18 PageID 517




 Thus, the only evidence plaintiff offered was that: (1) the floor was wet, and (2) she

 slipped and fell. Id. The appellate court ruled that final summary judgment was

 proper because the Plaintiff failed to prove the Defendant had actual or constructive

 notice of the water on the floor.

        Finally, in Lago v. Costco Wholesale Corporation, the Plaintiff sued Costco

 after she slipped on a liquid substance and fell and broke her knee while walking into

 the entrance of the store. 233 So. 3d. 1248 (Fla. 3d DCA Dec. 13, 2017). The Plaintiff

 in Lago testified that there were no employees near the liquid, it was not raining, she

 did not see the liquid on the floor before she fell, she didn’t know what the liquid was,

 she didn’t know how long it had been there, and she did not see anyone else slip in

 the same busy entranceway before or after her fall. Id. The Third District Court of

 Appeal affirmed final summary judgment in favor of Costco because there was no

 dispute about Costco’s actual or constructive notice of the liquid. Id. at *3. “Without

 additional facts suggesting the liquid had been there for a long period of time or this

 happened regularly, the trial court properly granted summary judgment in favor of

 Costco.” Id.

       Just as in the cases discussed above, Plaintiff cannot meet her burden of

 establishing that Walmart had constructive notice of the water on the floor. There is

 no record evidence to suggest the water had been there for a long enough period of

 time to invite corrective measures or that this type of incident happened with any

 regularity. This is the exact evidence the courts in Encarnacion, Delgado and Lago

 determined was insufficient as a matter of law to establish notice to the business



                                      Page 16 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 17 of 18 PageID 518




 owner. Thus, in accordance with the above authorities, this Court should find there

 is no evidence of Walmart’s actual or constructive notice of the substance and

 therefore summary judgment should be entered in favor of Walmart.

           It is abundantly clear from the evidence, or the lack thereof, that the Plaintiff

 cannot create an issue of fact as to whether Walmart had constructive notice of the

 alleged water.

    III.      CONCLUSION

           Pursuant to Florida Statute §768.0755, the burden is on Plaintiff to show that

 Walmart had actual or constructive knowledge of the water on the floor. Plaintiff,

 however, has failed to offer any evidence that Walmart knew of the water, that the

 water existed for any length of time such that Walmart should have known of it, or

 that the water occurred with any regularity. The evidence that Plaintiff has provided,

 that she potentially slipped and fell on water, is not sufficient to find Walmart

 negligent as a matter of law. Accordingly, this Court should enter summary judgment

 in favor of Walmart.

                                                 Respectfully submitted,


                                                 /s/ Amanda J. Sharkey Ross
                                                 Amanda J. Sharkey Ross




           I HEREBY CERTIFY that on August 4, 2020, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system which will send a

 notice of electronic filing to the following:


                                         Page 17 of 18
Case 2:19-cv-00356-SPC-NPM Document 49 Filed 08/04/20 Page 18 of 18 PageID 519




 Stephen H. Haskins, Esq.
 The Law Office of Lucas/Magazine
 8606 Government Drive
 New Port Richey, FL 34654
 Tel: 727-849-5353
 lucasmagazine@lucasmagazine.com
 Attorneys for Plaintiff



                                          /s/ Amanda J. Sharkey Ross
                                          AMANDA J. SHARKEY ROSS
                                          Florida Bar No. 0598666
                                          Attorneys for Defendant, Wal-Mart
                                          Stores East, LP
                                          HENDERSON, FRANKLIN, STARNES
                                          & HOLT
                                          Post Office Box 280
                                          Fort Myers, Florida 33902-0280
                                          Telephone: 239.344.1249
                                          Fax: 239.344.1542
                                          amanda.ross@henlaw.com
                                          tracey.salerno@henlaw.com
                                          MADISON P. ALLEN
                                          madison.allen@henlaw.com
                                          susan.peters@henlaw.com




                                    Page 18 of 18
